Citation Nr: 1614116	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-08 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus type II.

2.  Entitlement to a compensable evaluation for bilateral cataracts.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart disability (claimed as atherosclerosis).

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a kidney disability.

6.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2010, the RO granted service connection for diabetes mellitus with mild cataracts of both eyes, assigning a 20 percent rating, effective August 28, 2009; and denied service connection for a kidney condition, high blood pressure, and atherosclerosis.  The Veteran appealed this rating decision, asserting among other things, that he should be separately compensated for his bilateral cataracts.  The Veteran also clarified that he wanted compensation pursuant to 38 U.S.C.A. § 1151 for the kidney disability (rather than service connection) in addition to compensation for benefits under 38 U.S.C.A. § 1151 for a back disability.  The 38 U.S.C.A. § 1151 claims for the kidney and back disabilities were denied in a February 2014 rating decision, which the Veteran also appealed.  

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.


The issues of service connection for hypertension and a heart disability, a compensable rating for bilateral cataracts, and claims for benefits under the provisions of 38 U.S.C.A. § 1151 for a back disability and a kidney disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's type II diabetes mellitus treatment requires a restricted diet and the use of insulin and, but has not required regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2015).

The Veteran is challenging the initial evaluation assigned following the grant of service connection for diabetes.  The U.S. Court of Appeals for Veterans Claims (CAVC/Court) has held that, in cases where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Further VCAA notice concerning the 'downstream' disability rating and effective date elements of the claim is not necessary.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  A Statement of the Case (SOC) adjudicated this downstream claim for a higher initial rating for this disability after the Veteran had expressed his timely disagreement with the initial rating assigned.  Therefore, he has received all required notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any deficiency.  Shinseki v. Sanders, 129 S.Ct. 1696   (2009).

As concerning the additional duty to assist the Veteran in fully developing his claim, this duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary development has been accomplished, and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records pertaining to his claim for disability benefits have been obtained and associated with the claims file.  The Veteran also was afforded VA medical examinations in February 2010 and January 2014.  The examination reports are comprehensive, based on a review of the history of this disability and thorough examination and contain discussion of the severity of this disability and its effects on his functioning.  No further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Some discussion of the appellant's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was also elicited from the Veteran concerning his contentions regarding his increased rating claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

The Veteran seeks an increased disability rating for his service-connected type II diabetes mellitus which is currently evaluated as 20 percent disabling under Diagnostic Code 7913.

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating; while diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet, is assigned a 20 percent disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the service-connected diabetes mellitus for the period of the appeal. The objective medical evidence shows that the diabetes mellitus required insulin and restrictions in his diet.  Under Diagnostic Code 7913 the Veteran is entitled to a 20 percent disability rating for treatment with insulin or an oral hypoglycemic agent and a restricted diet.

To warrant the next higher rating of 40 percent, the Veteran must be treated with insulin as well as have restrictions on diet and regulation of his activities. 38 C.F.R. § 4.119, Code 7913.  Regulation of activities is defined as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913; see also Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  The weight of the evidence does not show that the Veteran's diabetes mellitus results in any regulation of activities.

No treating doctor or examiner has noted any need to restrict or regulate activity for purposes of blood sugar control and the Veteran has not asserted otherwise.  The Veteran reported during the February 2016 Board hearing that he was told he should exercise, but to limit stressful activities because of his heart.  See February 2016 Board hearing transcript, p. 29.

On the February 2010 VA examination, the Veteran denied any restrictions on his daily activities due to diabetes.   The February 2010 VA examiner stated the Veteran's diabetes was controlled with diet and medication.  The January 2014 VA examiner specifically indicated that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  The examiners reviewed all of the available records, performed a thorough examination, and commented on all of the test results.  The examiners also included information regarding the Veteran's employment and outside activities.  For these reasons, the VA examination reports are the most persuasive evidence of record because they address clinical data necessary to evaluate the disorder.

The rating criteria for diabetes are successive.  "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  The lack of a need for regulation of activity is determinative as to any claim for evaluation in excess of the current 20 percent.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119 , Diagnostic Code 7913, Note (1). This requires analysis of the severity of any identified complications of diabetes in order to ascertain whether such complications are compensable.  The Veteran is already service-connected for peripheral nephropathy of the bilateral lower extremities and bilateral cataracts related to his diabetes mellitus.  There are no additional complications of diabetes that require a separate rating.

The Board therefore finds that no basis exists for the assignment of a schedular rating in excess of the already assigned 20 percent for diabetes under Diagnostic Code 7913, as the most persuasive evidence of the record weighs against the claim.

The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran has reported treatment using insulin injections and oral hypoglycemic agent and restricted diet which is specifically considered under Diagnostic Code 7913.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are therefore adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this regard, the Federal Circuit observed that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The preponderance of the evidence is against assigning an evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b)  is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Hart, supra.

Of final note is that "a request for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a [V]eteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities ... as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Comer v. Peake, 552 F.3d 1662 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The evidence does not show that the issue of unemployability as a result of the Veteran's service-connected diabetes has been raised.  The February 2010 and January 2014 VA examination reports note that there was no impact on the Veteran's ability to work as a result of his diabetes.  SSA records show that the Veteran indicated that diabetes was one of the disabilities that limited his ability to work, but did not assert that he was unemployable solely as a result of his diabetes.  While the Veteran had a physical residual functional capacity assessment with a primary diagnosis of diabetes mellitus, the primary and secondary diagnosis on which his SSA benefits were based were disabilities other than diabetes.  


ORDER

Entitlement to an initial rating higher than 20 percent for diabetes mellitus type II is denied.



REMAND

The Veteran seeks service connection for a heart disability, specifically atherosclerotic heart disease.  His DD-Form 214 shows that he had service in the Republic of Vietnam during the Vietnam War from October 3, 1970 to August 5, 1971.  Thus, he is presumed to have been exposed to herbicides; and any diagnosis of ischemic heart disease would be presumably related to his exposure to herbicides.  See 38 C.F.R. §§ 3.307(a)(6); 3.309 (e).  The Veteran was last evaluated for compensation and pension purposes in February 2010, at which time it was determined that the Veteran did not have any coronary artery disease.  However, the Veteran testified at the February 2016 Board hearing that he was told his heart beat was too fast and that he was put on medication so that he would not have a heart attack.  As the evidence suggests that the Veteran's symptoms might have changed, and/ or might be indicative of a heart disability, additional examination is warranted to resolve the heart claim.  

In addition, VA medical records through January 2015 have been added to the file, pertaining to the Veteran's heart.  These have not been reviewed either by an appropriate medical examiner or the Agency of Original Jurisdiction (AOJ).  These records should be reviewed on remand.

The Veteran also seeks service connection for hypertension, primarily as secondary to his service-connected diabetes mellitus.  He testified that a doctor told him that his hypertension also could possibly be related to his exposure to Agent Orange.  See February 2016 Board hearing transcript, p. 21.  A VA medical opinion was provided in February 2010 that the Veteran's hypertension was not related to or caused by his diabetes because the hypertension was diagnosed three years prior to the diagnosis of diabetes mellitus.  The medical opinion further noted that there was no objective evidence establishing that diabetes was an aggravating cause for the Veteran's hypertension.  While the medical opinion addresses why the hypertension was not caused by the diabetes, there is no rationale for why the hypertension was not aggravated by the diabetes.  The examiner noted that there was no objective evidence, but it is not clear what evidence, or lack thereof, the examine relied on in making this assessment.  This must be remedied on remand.  Also, the hypertension issue is inextricably intertwined with the heart disability, as the outcome of the heart claim could affect the hypertension claim given that there is a reasonable possibility of connection between any heart disability and hypertension.  Therefore, adjudication of this matter is deferred until resolution of the service connection claim for the heart disability.  

In addition, the issue of entitlement to service connection for hypertension due to Agent Orange exposure has been raised by the record.  Although there are certain diseases that are presumed incurred by veterans as a result of exposure to herbicide agents, hypertension is not included on the list of presumptive diseases enumerated by the Secretary pursuant to the applicable statute.  See 38 C.F.R. § 3.309(e) (2015).  Notwithstanding the presumption provisions, a veteran is not precluded from establishing service connection for disability due to herbicide agent exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").  The Board finds that the Veteran's testimony relating that a doctor told him his hypertension might be caused by his exposure to Agent Orange is sufficient to satisfy the "low threshold" of whether a current disability may be related to require VA to provide a veteran with an examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that an examination or opinion is warranted when there is an indication that a current disability may be related to an in-service event).  

Consequently, this claim must be remanded for a VA examination and opinion addressing whether the Veteran's hypertension is related to Agent Orange exposure. The clinician may not rely solely on the fact that the Veteran's hypertension is not on the presumptive list of diseases associated with herbicide exposure.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that "to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection").  Rather, the clinician must provide specific reasons in support of the opinion, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are other risk factors that might be the cause of the Veteran's hypertension, and whether it has manifested itself in an unusual manner.  Id.   The clinician must provide a complete explanation in support of any opinion rendered.

With respect to the claim for a compensable evaluation for bilateral cataracts associated with diabetes mellitus, the Veteran testified that his eyes continued to deteriorate each year and that each year he had to get new glasses with a stronger prescription.  See February 2016 Board hearing testimony, pp. 27-29.  As he was last evaluated for compensation and pension purposes for his eyes in February 2014, additional development is warranted to determine whether the Veteran's service-connected cataracts have worsened since then.

Finally, as for the Veteran's claims for compensation under 38 U.S.C.A. § 1151 for a kidney disorder and back disability, the medical opinions provided in February 2014 do not address all pertinent questions to resolve these matters.  The Veteran contends that he suffered additional disability due to having his right kidney removed on July 9, 2008 at the VAMC in Jacksonville, Florida.  A February 2010 VA examination report notes that the Veteran had a benign right kidney mass status post right nephrectomy, and that residuals included chronic kidney dysfunction and polyuria.  The Veteran testified at the Board hearing that they told him he might have cancer in the kidney and that they did not explain the possible side effects or outcomes of the surgery.  See February 2016 Board hearing testimony, pp. 4-5.  He also asserts that he developed a back disability as a result of the surgery to remove his right kidney.  Id. at pp. 6-7.

A medical opinion was provided in February 2014, but not all of the relevant questions were answered concerning claims for compensation under the provisions of 38 U.S.C.A. § 1151.  Specifically, the issue that still needs to be resolved is whether the Veteran's residual effects of the surgery to remove the right kidney were a result not reasonably foreseeable.  As for the Veteran's complaints of back pain, the opinion noted that the Veteran had back pain prior to the surgery so there was no causation.  The Veteran provided competent testimony at the Board hearing, however, that he never had any back injuries prior to the surgery.  See February 2016 Board hearing testimony, p. 18.  As the issue of causation has not been adequately addressed for the back, this matter, along with the questions remaining regarding the kidney disorder should be resolved on remand by the provision of another medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain relevant treatment records pertaining to the Veteran for hypertension, heart disability, kidney disorder, back disability, and cataracts, from the VAMC in Gainesville dated from August 2009 to September 2014, and from January 2015 to present; and from the VA Clinics in Jacksonville and Lake City from September 2014 to present.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning this claim.

2.  Ask the Veteran to identify any additional treatment he has received for hypertension, heart disability, kidney disorder, back disability, and cataracts.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

3.  Thereafter, schedule the Veteran for a VA examination with a physician with the relevant background, if possible, to ascertain the etiology of the Veteran's hypertension and to determine whether the Veteran has heart disease.  The VBMS file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify whether the Veteran presently has ischemic heart disease (including old myocardial infarction, or atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; or stable, unstable, or Prinzmetal's angina).  

Then the examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to Agent Orange during his service in Vietnam; or manifested within the first year after separation from military service.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's diabetes mellitus type II.

(c)  If a diagnosis of heart disease is found, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's heart disease.

In making these assessments please consider that the Veteran served in the Republic of Vietnam from October 1970 to August 1971, and is presumed to have been exposed to herbicide agents, to include Agent Orange.  In providing the above requested opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a disorder due to herbicide exposure that is not on the list of diseases presumptively associated with exposure to herbicide agents.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  After the above development has been completed and all obtainable records have been associated with the VBMS file, afford the Veteran a VA examination to determine the current nature and severity of his bilateral diabetic cataracts.  The examiner should identify and completely describe all current symptomatology. The Veteran's VBMS file must be reviewed by the examiner in conjunction with the examination. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The results of visual field testing must be recorded on a standard Goldmann chart, and the Goldmann chart must be included with the examination report. 

The pertinent rating criteria must be provided to the examiner.  The examiner must provide a detailed rationale for all conclusions reached.

5.  Thereafter, schedule the Veteran for the appropriate examination with a physician addressing the Veteran's 38 U.S.C.A. § 1151 claim with respect to residual impairment suffered as a result of right nephrectomy surgery in July 2008.  The examiner should review the VBMS file in conjunction with the examination. 

The examiner(s) should provide opinions as to the following: 

(a)  Does the Veteran have any residuals of the July 9, 2008 right nephrectomy surgery including chronic kidney dysfunction, polyuria, and/ or a back disability that is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in conducting the surgery? 

(b)  In the course of the July 9, 2008 right nephrectomy, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

(c)  Was the proximate cause of any residuals of the right nephrectomy surgery, including chronic kidney dysfunction, polyuria, and/ or a back disability an event not reasonably foreseeable, i.e., would a reasonable health care provider have considered chronic kidney dysfunction, polyuria, and/ or a back disability to be an ordinary risk of the treatment at issue? 

Please consider the Veteran's competent testimony that he did not have any back injuries prior to the right nephrectomy surgery in July 2008.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

6.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

7.  Finally, readjudicate the claim on appeal based on all relevant evidence submitted since the April 2012 SOC concerning the compensable rating for cataracts, and service connection for heart disease and hypertension, and the December 2014 SOC concerning the 38 U.S.C.A. § 1151 claims for a kidney disorder and back disability.  If any of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


